DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (US PGPub 2021/0074200) in view of Sampsell (US PGPub 2006/0066597) and Lin (US PGPub 2021/0020126).

Regarding claim 1, Xiang discloses a pixel drive control device ([0054], some embodiments of the disclosure provide a method for driving a display panel and a display device) configured to control driving of an array of pixels ([0056] and fig. 1, the display panel includes a plurality of pixels 1 arranged in an array) in M (where M≥2) rows and N (where N≥2) columns on a display device (fig. 4), comprising:
an element configured to control driving a subset of pixels in each pixel unit of the plurality of pixel units ([0081], “display is performed based on the positions of pixels to be lightened and a data signal corresponding to the pixels to be lightened”), each pixel unit including two or more pixels in m (where m<M) rows and n (where n<N) columns and being set in the array of pixels in the M rows and the N columns ([0084], “when the number of pixels to be lightened is M/N of the total number of the pixels in the display panel, as shown in FIG. 4 to FIG. 12, every adjacently arranged N pixels 1 are taken as a pixel unit 10, and each pixel unit 10 includes M pixel(s) to be lightened”).
While Xiang discloses a method of driving a display panel, Xiang is silent as to the specific structure used to perform such method. Methods of driving a display panel to include driving by using a pixel drive controller are known in the prior art. In a similar field of endeavor of display devices, Sampsell discloses a pixel drive controller (fig. 2, array controller 22). 
In view of the teachings of Xiang and Sampsell, it would have been obvious to one of ordinary skill in the art to use the array controller in Sampsell, to perform the method of driving a display panel as described in Xiang for the purpose of using known structure to achieve expected and intended display driving results. 
While the combination of Xiang and Sampsell discloses performing power consumption management on a display device by driving different rows of a display device at different frequencies (Sampsell, [0041]), however other alternatives of power management are known in the prior art including driving at a different brightness. In a similar field of endeavor of power management in display devices, Lin discloses wherein the pixel drive controller applies, to drive the subset of pixels in a low-power consumption mode, a subset-driving data signal, that has a higher level than a whole-set-driving data signal, that is applied in a normal mode to drive a whole set of pixels in the pixel unit, such that each pixel of the subset has a brightness, in the low-power consumption mode, that is greater than a brightness of each pixel of the whole set in the normal mode ([0035], “the display panel includes a plurality of pixel groups 100 and a plurality of data lines 200, the pixel groups 100 include a main pixel 110 and a sub pixel 120, the main pixel 110 includes a main sub-pixel 111, the sub pixel 120 includes a sub-sub-pixel 121, the main sub-pixel 111 and the sub-sub-pixel 121 are arranged in a rectangular array, and the main sub-pixel 111 and the sub-sub-pixel 121 located on the same column form a sub-pixel column; The data lines 200 extend in the longitudinal direction, and the data lines 200 are arranged in the transverse direction, and the data lines 200 and sub-pixel columns are arranged alternately in the transverse direction; the driving brightness of the main pixel 110 is larger than the original brightness of the main pixel 110, and the driving brightness of the sub pixel 120 is smaller than the original brightness of the sub pixel 120”). 
In view of the teachings of Xiang, Sampsell, and Lin, it would have been obvious to one of ordinary skill in the art to include the method of power management of Lin in the system of Xiang and Sampsell, for the purpose of providing known alternatives to achieve power consumption while maintaining brightness in order to not have a negative effect on a user of the system. 

Regarding claim 2, the combination of Xiang, Sampsell and Lin further discloses wherein
the pixel drive controller controls to apply a scanning signal to a driving target row among the M rows, the driving target row including a pixel to be driven in each pixel unit, and not to apply a scanning signal to a row other than the driving target row, and
the pixel drive controller controls to apply the subset-driving data signal to a driving target column among the N columns, the driving target column including a pixel to be driven in each pixel unit, and not to apply a data signal to a column other than the driving target column (Sampsell: [0037], “In one embodiment, the array controller 22 controls the rate of update of the display elements 100. The processor 21 may configure the refresh rate of the array controller 22. In one embodiment, the array controller is configured to operate in two or more modes of update. In one mode, each of the rows of the pixel array 30 is updated using a method such as described above with reference to FIG. 5B. In a second mode, at least one of the subrows is updated at a lower frequency”).

Regarding claim 4, the combination of Xiang, Sampsell and Lin further discloses wherein the pixel drive controller applies the subset-driving data signal at a level based on a ratio of a number of pixels in the subset of pixels driven in each pixel unit to a number of pixels in the whole set of pixels in the pixel unit (Xiang: [0084], “when the number of pixels to be lightened is M/N of the total number of the pixels in the display panel, as shown in FIG. 4 to FIG. 12, every adjacently arranged N pixels 1 are taken as a pixel unit 10, and each pixel unit 10 includes M pixel(s) to be lightened (in figures, shaded pixels are pixels to be lightened); N is an integer greater than 1, and M is a positive integer which is greater than 0 and smaller than N. In this way, the pixels to be lightened can be guaranteed to be distributed uniformly in the display panel, so that the display effect can be guaranteed”).

Regarding claim 5, the combination of Xiang, Sampsell and Lin further discloses wherein the pixel drive controller, in response to a predetermined condition being satisfied, performs switching between controlling to drive all the pixels in the pixel unit and controlling to drive the subset of pixels in the pixel unit (Xiang: [0060], “The display panel performs high-resolution display when the distance is relatively close and performs low-resolution display when the distance is relatively far, so that the energy consumption of the display panel is lowered”. ALSO, Sampsell: [0038], “In one embodiment, as available battery power becomes lower, the array controller 22 skips more subrows, for example, by applying row voltage strobes to subrows A but skipping subrows B and C of each of the rows”).

Regarding claim 6, the combination of Xiang, Sampsell and Lin further discloses wherein the pixel drive controller, in response to a predetermined condition being satisfied, changes a subset of pixels to be driven in each pixel unit (Xiang: [0060], “The display panel performs high-resolution display when the distance is relatively close and performs low-resolution display when the distance is relatively far, so that the energy consumption of the display panel is lowered”. ALSO, Sampsell: [0038], “In one embodiment, as available battery power becomes lower, the array controller 22 skips more subrows, for example, by applying row voltage strobes to subrows A but skipping subrows B and C of each of the rows”).

Claim 7 is a method claim drawn to the device of claim 1 and is therefore interpreted and rejected based on similar reasoning. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pytlarz (US PGPub 2022/0044615) discloses “The majority of displays in the market today dim as the average picture level (APL) of the input signal increases. This is most often due to power limiting or lifetime concerns. When there are many bright pixels, the total amount of power needed to display the image increases, so the power must be distributed amongst the pixels, typically by lowering the average luminance across the image. In a conventional display management process (135), one typically assumes a constant target maximum luminance level (Tmax). Such mapping may not accurately represent the director's intent since when an image is too bright, the actual Tmax value supported by the display may be lower, hence the displayed image will be darker. In this invention, a novel method is proposed to determine Tmax by also taking into consideration the TV's power limiting characteristics. The proposed scheme yields pictures that match more faithfully the director's intent as captured by the image generated on the reference display (125) where normally there is no power limiting” ([0039]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693